Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.753 Page 1 of 14


                                                                                                                          FIL.ED US Di::;Md Coud-UT
                                                                                                                            .f'lw-1      .a..,!.. '2" .!L
                                                                                                                            i!ul,f'l&II .-~q              ···~~il()''l7
                                                                                                                                                      ·! HfTj Ji•., ".£




      •,     -              •         'UN°IJEPSTME$l'OSTAL.SERVIOE®                             ,
                                REGIITEIJED MAit                       ~M     .       •




  ·
                      II        RE 117 630 555 US
            lali!!UOO, Au~ust :1005           ·.     ·
                                                         I            11
                                                                      P.SN 1690,0~1000•931! '   ·




                                                   Paul-Kenneth: Cromar. ™,
                                         - Executor© '°PAUL KENNETH CROMAR",
                                                 c/o 9870 N. Meadow Drive
                                             Cedar Hills, Utah state: uSA [84062]



                         UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH CENTRAL DIVISION


           Paul-Kenneth: Cromar                                                   )
                                                                                  )   Plaintiffs Objection to
                    Plaintiff                                                     ) Magistrate's ex-parte Pleading
                                                                                  )             and
                                              vs.                                 )    Motion to VOID the
                                                                                  )  ex-parte Judgment Order
                                                                                  )
           Kraig J. Powell,                                                       )         Civil Claim # 2:20-cv-00625
                                                                                  )            DAVID B. BARLOW
                        Defendant.                                                )         magistrate Daphne A. Oberg


                                                                                                                                             1
           t) 2021 Paul-Kenneth: CromarTM - Reject and Rescind- #BKJPow-22105-11 a-BarbieAnc{K.ensHouse3a
     Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.754 Page 2 of 14




                          Plaintiff's Objection to ex-parte Pleading
                                         and
                      Motion to VOID the ex-parte Judgment Order


1.      Comes- now, Paul-Kenneth: Cromar, a living.,.and-breathing man, sui .Juris Plaintiff, ·
under Fed.R.Civ.Pr. R. 7, 8, 9, 12(a), 12(c), and 55(c) and file this O~iection to the court's
improper reliance upon, and use of, an ex-parte submission made by Magistrate Daphne A.
Oberg recommending granting the Defendant Kraig J. Powell, the living and breathing man's
(NOT the "judge's") Motion to Dismiss two days prior to Service of the Magistrate's "April
12, 2021" REPORT AND RECOMMENDATION TO GRANT MOTION TO DISl\flSS
(DOC.N0.7) AND TO DISMISS ACTION WITH PREJUDICE, and two Orders, the first
ORDER TERMINATING MOTION FOR SUMMARY JUDGEMENT (DOC.NO. 25)
WITH LEAVE TO REFILE, and the second ORDER GRANTING PROTECTIVE
ORDER AND STAY OF DISCOVERY (DOC. NO. 6) postmarked April 27, 2021 (see
EXHIBIT A) and received April 30, 2021 at 5:43 p.m., to which Plaintiff provided
"REJECTION of Offer to Contract" (docket 34 - within 72 hours) without allowing the
Plaintiff any opportunity at all to plead in reply to the Report and Recommendation and Orders
as required under the Federal Rules of Civil Procedure; and Plaintiff further hereby Moves this
honorable court, under the Federal Rules of Civil Procedure, Rule 60(b)(4), to VACATE,
VOID, or RESCIND the MEMORANDUM DECISION and Order Adopting Report and
Recommendations (docket 32) and the court's resulting Judgment (docket 33) with the court
granting Motion to Dismiss, -- Service for which has NOT yet been received by USPS mail as
established and required or any other waY,, thus violating prerequisite legal due process rights
of the Plaintiff to have timely filed pleadings taken into consideration by the court after a reply
is made within the time allowed, as specified in required under the applicable Federal Rules of
Civil Procedure (Fed.R.Civ.P) as argued below.



                                                                                                      2
        © 2021 Paul-Kenneth: Cromar™ - Reject and Rescind- #8KJP ow-22105-11 a-BarbieAndKensHouse3a
     Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.755 Page 3 of 14




2.       Therefore under Federal Rules of Civil Procedure, Rule 60 (b)l, 4 and 6, "Grounds for
Relief from a Final judgement, Order ... ", specifies the following:

         Rule 60. Relief from a Judgment

         (b) Grounds for Relief from a Final Judgment, Order,. or Proceeding. On motion and
         just terms, the court may relieve a party or its legal representative from a final
         judgment, order, or proceeding for the following reasons:

             (1) mistake, inadvertence, surprise, 01· excusable neglect; , .•

             (4) the judgment is void; ...

             (6) any other reason that justifies relief.




3.       Pursuant to the Federal Rules of Civil Procedure, Rule 60(b), the district court "may
relieve a party or its legal representative from a final judgment, Order, or proceeding" if, inter
alia, "the }udgm.ent is void." Fed.R.Civ.P. 60(b)(4}. "Generally, a }udgment is void under
Rule 60(b)(4) if the .court that rendered it lacked jurisdiction of the subject matter, or of the
parties, or if it acted in a manner inconsistent with due process of law. 11 Burke, 252 F.3d at
1263.


4.       Fed.R.Civ.P. Rule 12(a), Rule 12(c), and Rule 56(a) work together to plainly and
clearly specify that to provide the required legal due process at law, a litigant will be given 20
days to answer a counter-claim, cross-claim, or Motion to Dismiss filed in a case by an
opposing party. In this case, the Plaintiff was improperly and prejudicially NOT even given
1 day to answer the Magistrate's Report and Recommendations and two Orders, which was
improperly wrongfully granted by the court two day prior to Plaintiff received service of the
Recommendations and Orders, and of course, before he could file any reply at all with the
court.



                                                                                                  3
         © 2021 Paul-Kenneth: Cromar™ -Reject andRescind-#8KJPow-22105-lla-BarbieAndKensHouse3a
     Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.756 Page 4 of 14



5.       The issued Order of the court granting Judgment was a plain and clear violation of the
controlling applicable Federal Rules of Civil Procedure, and the standards at law in the United
States of America for affording and providing legal due process, and the litigants' Rights to due
process, to all litigants in all judicial proceedings occurring in all of the federal district courts.


6. Proper, legal due process at law plainly and clearly requires opportunity to be heard.

        11
         The essential elements of due process of law are notice and opportunity to
        defend;" Simon v. Craft, 182 U.S. 427,436, 21 SUP. CT. 836, 45 L. ED 1165

        11
         Due process of law implies the right of the person affected thereby to be
        present before the tribunal which pronounces judgment upon the question of
        life, liberty, or property, in its most comprehensive sense; to be heard, by
        testimony or otherwise, and to have the right of controverting, by proof,
        every material fact which bears on the question of right in the matter
        involved. If any question of fact or liability be conclusively presumed against
        him, this is not due process of law." Black:1s Law Dictionary 500 (6th ed.
        1990); accord, U.S. Department of Agriculture v. Murry, 413 U.S. 508 [93
        S.Ct. 2832, 37 L.Ed.2d 767] (1973); Stanley v. Illinois, 405 U.S. 645 [92 S.Ct.
        1208, 31 L.Ed.2d 551] (1972)



7. Due process of law under FRCP requires that time be given to the Plaintiff in order to
answer the Magistrate's Report and Recommendations ancl Orders regarding Defendant Kraig
J. Powell the living-and-breathing man's (NOT the "judge's") Motion to Dismiss.                    This
absolute requirement of legal due process, to provide time to answer a Magistrate's Report
and Recommendations and Orders, has been blatantly violated by the district court in this
matter by granting the Defendant Kraig J. Powell the living and breathing man (NOT the
"judge")' Motion to Dismiss as endorsed by the Magistrate's Report and Recommendations and
Orders, without allowing Plaintiff any time at all to answer under the Federal Rules of Civil
Procedure.




                                                                                                         4
        © 2021 Paul-Kenneth: Cromar™ -Reject andRescind-#8KJPow-22105-lla-BarbieAndKensHouse3a
     Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.757 Page 5 of 14



8. Therefore, obvious violations of the required legal due process Rights of the Plaintiff have
plainly and clearly occurred in this matter, in an inexplicable apparent attempt by the court to
silence the Plaintiff by effectively acting pre-emptively and prematurely to wrongfully prevent
him from being allowed to raise legal issues and argue in support of his statutory defenses
available in this matter.


9.    This is reversible error, obviously prejudicial to the Plaintiff, and it is sufficient cause
to invoke Fed.R.Civ.P. Rule 60(b)(4) in order to ask the court to reconsider its premature
ruling, and VA CATE, VOID or rescind the ex-parte Order of the court wrongfully granting
Judgment to the Defendant, to allow the Plaintiff to make a reply to the Kraig J. Powell the
living and breathing man (NOT the "judge")' Motion to Dismiss as endorsed by the
Magistrate's Report and Recommendations and Orders, instead of proceeding with this
improper, court-engineered vacuum (absence) of opposition from the Plaintiff on the record of
the court in the action.




                            Prohibited ex-parte Communications


10. To accept an ex-parte filing at the court, and then immediately grant the Defendant's
Motion to Dismiss, without allowing any reply or response, or input, or opposition to be
filed by the Plaintiff, is plainly and clearly improper. Acting in this manner, effectively
amounts to a prohibited ex-parte communication between the Defendant Kraig J. Powell the
living and breathing man (NOT the "judge") and the district court, and it is an improper ex-
parte Order of the court that has issued - where the Magistrate's Report and Recommendations
and Orders are allowed to argue ex-parte, and the Plaintiff is J!_rejudicially locked out of the
comi and prevented from -pa1ticipati11g        111   the proceedings by the courts improper, pmiial,
prejudicial ex-parte ruling and action.




                                                                                                   5
        © 2021 Paul-Kenneth: Cromar™ -Reject andRescind-#8KJPow-22105-l l a-BarbieAndKensHouse3a
  Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.758 Page 6 of 14



11. This type of prohibited ex-parte communications, and actions by the court, are despicable,
and plainly and clearly constitutes a violation of the legal due process Rights of the Plaintiff,
and clearly demonstrate a prejudicial favoritism of the court for the Defendant Kraig J. Powell
the living and breathing man (NOT the "judge") and against the Plaintiff, that cannot be
legitimately allowed to operate by ex-parte rulings, serving as the legal basis for decision,
holding, ruling, or Order regarding the granting of a Motion to Dismiss as endorsed by the
Magistrate's Report and Recommendations and Orders, because of the wrongful, improper
and violative court-engineered absence of participation by argument or pleading from the
Plaintiff.


12. Impartiality is the most basic principle of judicial ethics. It means that all parties to a
pending case are included in all communications with the court regarding that matter - no party
has special or secret access to the judge.           Communication to the judge without prior or
simultaneous notice to the opponent is "ex parte" and improper except as specifically
provided by applicable law.       If the litigant does not know of any applicable law permitting a
particular ex parte communication it is improper, and it also violates the required constitutional
due process, and in this particular dispute, it also violates the statutorily required "appropriate
process", necessary for the district court to properly take and hold legal jurisdiction over this
matter, as well.


13. Improper ex parte contact occurs when an attorney communicates with another party or the
Court (the judge) outside the presence of that other party's attorney, and without ever giving
notice of the contact to the other litigants.         Ex parte contact also describes a judge who
communicates with or rules for one party to a lawsuit to the exclusion of the other party or
parties, or a judge who initiates discussions about a case with disinterested third parties.
Canon 3(A)(4) of the American Bar Association (ABA) Model Code of Judicial Conduct
discourages judges from such ex parte communications.




                                                                                                   6
        © 2021 Paul-Kenneth: Cromar™ -Reject and Rescind-#BKJPow-22105-11 a-BarbieAndKensHouse3a
  Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.759 Page 7 of 14



14. Every lawyer knows nonconsensual ex parte contacts with a judge or judicial officer,
including court personnel who participate in the decision-making process on the merits of a
contested matter are prohibited by Rule of Professional Conduct 5-300(B).


       Contested matter "extends to communications of information in which
       counsel knows or should lmow the opponents would be interested. (Citation
       omitted.) .... [T]he standard generally bars any ex parte communication by
       counsel to the decision maker of information relevant to issues in the
       adjudication."

15. In the United States, the availability of ex parte orders or decrees from both federal and
state courts, and the use of ex parte communications as arguments or submissions for
consideration by the courts, is sharply limited by the Fifth and Fourteenth Amendments to the
U.S. Constitution, which provide that a person shall not be deprived of any interest in liberty or
property without due process of law, which includes the right to legal notice, participation, and
rebuttal opposition. In practice this has been interpreted to require adequate notice of the
request for judicial relief or Order, and an opportunity to also be personally heard in a hearing
concerning the merits of such requests or Motions.


16. Judges can be sanctioned for allowing or conducting ex-parte proceedings, or for utilizing
ex parte submissions or issuing ex-parte Orders in order to summarily settle disputes. Canon
3(A)(4) of the Code of Judicial Conduct specifically prohibits ex parte communication between
a judge and a lawyer in any pending or impending proceeding.


17. Subsection 4 of the Canon is based in part on old Canon 11 of the Canons of Judicial
Ethics. Canon 17, entitled "Ex Parte Communication" was adopted in 1924 by the American
Bar Association and remained virtually unchanged for nearly half a century. Canon 17
specifically prohibited all communications, arguments, and interviews, for the purpose of
assisting a judge in the rendering of a decision, unless representatives of all interested parties
were actually notified of such, and or present at such time.


                                                                                                    7
       © 2021 Paul-Kenneth: Cromar™ - Reject and Rescind- #SKJPow-22105-11 a-BarbieAndKensHouse3a
  Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.760 Page 8 of 14



18. The rules of Conduct found in the first sentence of the Canon are likewise twofold. Initially,
it is stated that a judge should accord every interested person (or his lawyer) a ''full right to be
heard according to the law". This requirement covers a vast area of judicial activities and has
been applied many times in judicial proceedings in the United States. The second part of
adjudicative responsibilities required by Canon 3(A)(4) deals with ex parte communication and
states that it is expressly prohibited.


19. Judges should be careful not to initiate or accept any ex parte communication from anyone
other than a judicial colleague or appropriate court officer.              In the event other ex parte
communication is necessary, the notice and hearing requirements of Canon 3(A)(4) must be
strictly adhered to. (see, Matter of Bonin, 375 Mass. 680, 378 N.E.2d 669 (1978). See also
Wise, "New Rule Clarifies Activities For Judges Running For Office," N.Y.L.J. (August I,
1986, p. 1) (§100.7 of the Rules of the Chief Administrator Governing Judicial Conduct,
relating to political activity of judges, amended to provide for new rules restricting their
political activities.)




                                              SUMMARY


20.   Ex-parte communications and acts undertaken by the court that are not authorized by the
FRCP to occur as ex-parte proceedings, are a violation of the rules of legal due process.
Pursuant to the Federal Rules of Civil Procedure, Rule 60(b), the district court "may relieve a
party or its le gal representative from a final judgment, Order, or proceeding" if, inter alia, "the
Judgment is void." Fed.R.Civ.P. 60(b)(4). "Generally, ajudgment is void under Rule 60(b)(4)
if the court that rendered it lacked jurisdiction of the subject matter, or of the parties, OR if it
acted in a manner inconsistent with due process of law." Burke, 252 F.3d at 1263 (internal
quotation marks omitted).




                                                                                                     8
       © 2021 Paul-Kenneth: Cromar™ - Reject and Rescind- #BKJPow-22105-11 a-BarbieAndKensHouse3a
  Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.761 Page 9 of 14




21. Therefore, Plaintiff respectfully moves this honourable court to Vacate, Void or rescind
the Magistrate's improper ex-parte Report and Recommendations and Order, and the
Judgement of the court that it has issued wrongfully granting Judgement to the Defendant in an
ex-parte manner, in violation of the applicable and controlling Rules of the FRCP, and
REQUIRE the Magistrate to REFILE and RE-SERVICE to allow the Plaintiff 20 days from the
date of receiQ1 of those pleadings via established USPS Service, in reply to the Magistrate's
Report and Recommendation and two Orders if she chooses to file refile them.


       I, Paul-Kenneth: Cromar, the heir and Executor of the copyrighted and trademarked
name captioned at top, reserve the right to make any amendments or corrections.




                        :FOR THE AFFIDAVIT IS OF THE TRUTH:

 FOR THE Heir and Executor ARE FOR THE AFFIRMATION OF THE DECLARATION OF

                                                    THE
                  TRUTH BY THE FIRSTHAND KNOWLEDGE OF THE f'ACTS:




       Utah County                       )
                                                                                                       USA
                                         )                                                              ti
       Utah Republic                     )                                                              0
                                                                                                        t<
                                                                                                        t<
       united States of America          )                                                              •:,;)




                                                 Certified Mail:# 7019 014



                                                 May 11 th , 2021

                                                                                                   9
      © 2021 Paul-Kenneth: Cromar™ - Reject and Rescind- #8KJPow-22105-11 a-BarbieAndKensHouse3a
Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.762 Page 10 of 14




                             EXHIBIT A
Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.763 Page 11 of 14
Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.764 Page 12 of 14




                              CERTIFICATE OF SERVICE

  For the verification is for the true and correct-copy of the Original of the Qpjectnma
  to ex-parte Judgment & Motion to VOID Order and is of the delivery by the
  following manner:



     HEATHER J. CHESNUT (6934)
     Assistant Utah Attorney General
      and
     SEAN D. REYES (7069)
     Utah Attorney General
     160 E. 300 S., 6th Floor
     Salt Lake City, UT 84111
                                          Certified Mail:# 7019 0140 0000 7006 2339




                                                                         [84062]

                                                Supplementary courtesy email are welcome,
                                                 but never in lieu of USPS Service to
                                                 address above:
                                                       - kencromar@bluemoonprod.com
                                                       - kencromar5@gmail.com


                                                         th
                                                May 11        ,   2021
                                                    Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.765 Page 13 of 14



                                                                                                                                 PRESS)                                         U.S. POSTAGE PAID
                                                                                                                                            !
                                                                                                                                            I
                                                                                                                                                   ~                            ~f:llflJT GROVE, UT
                                                                                                                                                                                84062
                                                                                                                                                  p~i:::::;;;.,                 ~6Jk21
                                                                                                                                                                  ll lI l/111     $14.40

                                                                    I
                                                                                                                                                       1005
                   -------------------- - - - - - - - - - - - ,                                                                                                       84101

                                                              I                                                        ®                                                        R2304M109941-14




                                      - --- - - - - -____ J I II111111111111111111
                                                                                                                       I




                                                                  7019 0140 0000 7006 2322
                                                                                                                                       1'       FROM,
                                                                                                                                                                                                      I
        f!\111   Expected delivery date specified for domestic use.                                                                                  Paul-Kenneth: Cromar.
        Ii Most domestic shipments include up to $50 of insurance (restrictions apply).*                                                             c/o 9870 N. Meadow Drive
                                                                                                                                                     Cedar Hills, Utah [84062]
        /iii     USPS Tracking® included for domestic and many international destinations.,
        111      Limited international insurance.*"
       11        When used internationally, a customs declaration form is required.
       *Insurance does not cover certain items. For details regarding claims exclusions see the
       Domestic Mail Manual at http://pe.usps.com.             ·
       ** See International Mail Manual at http://pe.usps.com for availability and limitations of coverage.
                                                                                                                                                                        TO:

                                                                                                                                                                  UNITED STATES DISTRICT COURT
        FLAT ,RATE ENVELOPE                                                                                                                                       351 South West Temple
        ONE RATE 111 ANY WEIGHT                                                                                                                                   Salt Lake City, UT 84101




       TRACKED • INSURED                                                      To schedule free Package Pickup,
                                                                                     scan the QR code.




                  Ill lHlllllmlUIII ~                                                                                                                                                               _J
                       PS00001000014                 j    EP14F May 2020
       ~• ----------- .... ----- -·------------ --7'21/2 X 91/2                       USPS.COM/PICKUP                                  L
~---


                                                                                 -·   -~   •--·   ~-··. -·--·-   --·---~----··"'-~--
    Case 2:20-cv-00625-DBB Document 35 Filed 05/12/21 PageID.766 Page 14 of 14




~ UNITED ST/JTES                                                                                                                       ITV®
~ POST/JL SERVICE®                                                                                                        A IL




'LAT RATE ENVELOPE
JE RATE !!I ANY WEIGHT

 To schedule free Package Pickup,
        scan the QR code.




       USPS.COM/PICKUP




'RACKED III INSURED

HIIMIIII I•
    PS00001000014
                                           -4FMay2020
                                           OD: 121/2 x 91/2
                                                                                                                  VISIT US AT USPS~COM®
                                                                                                                   ORDER FREE SUPPLIES ONLINE


                                    For Domestic shipments, the maximum weight is 70 lbs. For lntemational shipments, the maximum weight is 20 tbs.
